DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed 3/9/2022.
Claims 1-20 are pending.
Claims 1 and 11 are independent.
Claims 1, 4, 6-9, 11, 13-14, and 16-20 are amended.
Claims 2-3, 5, 10, 12, and 15 are original.


Response to Arguments
Applicant’s arguments, filed 3/9/2022, have been considered.
Claim Interpretation
Applicant argues that “controller configured to…” and “controller is further configured to control…” is not directed to intended use because it recites functional language.  However, the argument is not persuasive.  The claim fails to establish a proper functional relationship between the functional language and the claimed component of the system.  For example, a processor is “configured to” execute any software which will run on that processor.  Applicant may consider amending the claim to recite a memory containing instructions, which when executed by a processor, causes the processor to perform the functional language limitations.

35 U.S.C. 112(f)
Regarding claims 1-3, 5-7, 11-13, 15-17, 	Applicant argues the claim limitations reciting “controller configured to…” do not invoke 35 U.S.C. 112(f) because controller is not a generic placeholder.    However, the argument is not persuasive.  “Controller” is a generic placeholder which does not recite sufficient structure.  Additionally, the generic placeholder is coupled with functional language and is not preceded by a structural modifier.  Thus, the claims meet the three-prong test for invoking 35 U.S.C. 112(f).

35 U.S.C. 112(b)
Regarding claims 1-3, 5-7, 11-13, 15-17, 	Applicant argues that if the claim limitations invoke 35 U.S.C. 112(f), the specification discloses the corresponding structure at para. 0046-0047 and 0093.  The rejections are withdrawn and the limitation is interpreted as reciting a CPU, ROM, and RAM, logic embodied in hardware or firmware, or equivalents thereof.
35 U.S.C. 103
Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.





Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claims 1-9  and 11-19:
controller configured to… / controller is further configured to…

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
controller configured to … obtain map image data … control the touch panel display
Claim 2:
controller is further configured to control the communication interface
Claim 3:
controller configured to control the touch panel display
Claim 4:
the controller is configured to obtain
Claim 5:
controller is further configured to: obtain promotion data … control the touch panel display
Claim 6:
controller is further configured to: detect a user touch operation
Claim 7:
controller is further configured to display the promotion information
Claims 8 and 9:
the controller is configured to obtain
Claim 11:
controller configured to: obtain first card information … obtain map image data… control the touch panel display
Claim 12:
controller is further configured to control the communication interface
Claim 13: 
communication interface is configured to receive
Claim 14:
the controller is configured to obtain
Claim 15:
controller is further configured to: obtain promotion data … control the touch panel
Claim 16:
controller is further configured to: detect a user touch operation
Claim 17:
controller is further configured to display the promotion information
Claim 18:
the controller is configured to obtain

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, representative claim 1 is directed to a machine. 
Claim 1 is directed to the abstract idea of displaying information related to a prepaid card, which is grouped under “certain methods of organizing human activity… fundamental economic practice”  and “certain methods of organizing human activity…commercial or legal interactions” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. (Currently Amended) A user-interactive digital signage apparatus comprising:
a signage housing:
a touch panel display mounted in the signage housing;
a card reader mounted on the signage housing and configured to read card information from a prepaid card; and
a controller configured to:
obtain map image data for a map image using the card information, the map image data including information on one or more affiliated stores that are affiliated with the prepaid card among a plurality of stores; and
control the touch panel display to display a user-interactive map including one or more map elements corresponding to at least a part of the one or more affiliated stores, in an emphasized display manner with respect to one or more map elements corresponding to one or more non-affiliated stores.
Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “signage housing”, “touch panel display”, “a card reader”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of displaying information related to a prepaid card.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of displaying information related to a prepaid card, using computer technology (e.g. “signage housing”, “touch panel display”, “a card reader”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 11 recites substantially similar limitations to representative claim 1 and is rejected accordingly.  Dependent claims 2-10 and 12-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 5,887,271) in view of Greenberger (US 2018/0209809 A1), further in view of in view of Bonet (US 2005/0038714 A1).

Regarding independent claim 1, Powell discloses a user-interactive digital signage apparatus comprising: 
a signage housing (see cols. 10-11, lines 66-25);
a display mounted in the signage housing (see cols. 10-11, lines 66-25); 
a card reader mounted on the signage housing and configured to read card information from a card (see cols. 1-2, lines 58-18);
a controller configured to: 
obtain map image data for a map image of the retail space, the map image data including information on one or more affiliated stores that are affiliated with selected stores among a plurality of stores in the retail space (see col. 15, lines 4-61, wherein “store” is reasonably interpreted as being a store of an item); and 
control the display to display a user-interactive retail space map including one or more map elements corresponding to at least a part of the one or more affiliated stores, in an emphasized display manner with respect to one or more map elements corresponding to one or more non-affiliated stores in the retail space (see col. 15, lines 4-61).
While Powell discloses a user-interactive digital signage apparatus including a display as described above, Powell does not explicitly teach wherein the display is a touch panel.
Greenberger teaches wherein a display is a touch panel (see para. 0029-0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of Powell to include a touch panel.
One skilled in the art would have been motivated to make the modification so the user can input by touch, data via the map display (see Greenberger, para. 0030).
Note: In the interest of compact prosecution, while the broadest reasonable interpretation of “store” covers a store of an item, as described above, Applicant may intend “store” to refer to separate retailers with separate retail physical locations.  In such case, Greenberger teaches identifying a retail store from other retails stores on a map (see FIG. 2C, para. 0031), and it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Powell to include such a feature in order to facilitate the user in reaching the desired destination efficiently (see Greenberger, para. 0031).
While Powell discloses reading a card, Powell does not explicitly teach a prepaid card.
Bonet teaches reading a prepaid card at a kiosk (see para. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kiosk of Powell to include reading a prepaid card.
One skilled in the art would have been motivated to make the modification to enable a user to check a gift card balance (see Bonet, para. 0040).

Regarding claim 11, the combination as set forth in regards to claim 1 teaches the substantially similar limitations as recited by claim 1.  Additionally, the combination teaches obtaining first card information and second card information from the prepaid card reader (see Bonet, para. 0040, 0016).



Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 5,887,271) in view of Greenberger (US 2018/0209809 A1), further in view of in view of Bonet (US 2005/0038714 A1), further in view of Forte (US 2011/0144902 A1).

Regarding claim 2, Powell does not explicitly disclose, but Forte teaches a communication interface, wherein the controller is further configured to control the communication interface to transmit read information to a server and then receive the map image data from the server (see para. 0026-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the kiosk of Powell to include a communication interface, wherein the controller is further configured to control the communication interface to transmit read information to a server and then receive the map image data from the server.
One skilled in the art would have been motivated to make the modification for dynamic updates of directions (Forte, para. 0028).

Regarding claim 3, Bonet teaches wherein the communication interface is configured to receive balance data indicating a balance of the prepaid card, and the controller is further configured to control the touch panel display to display balance information corresponding to the balance data (see para. 0030, 0040).

Regarding claim 4, Bonet teaches wherein the controller is configured to obtain a balance of the prepaid card from the card information read by the card reader, and said at least a part of the one or more affiliated stores includes a store having at least one kind of merchandise priced less than the balance (see para. 0030, 0040).

Regarding claim 5, Bonet teaches wherein the controller is further configured to: obtain promotion data indicating one or more kinds of promoted merchandise associated with at least one of the one or more affiliated stores; and control the touch panel display to display promotion information corresponding to the promotion data (see para. 0032-0033).

Regarding claim 6, Greenberger teaches wherein the controller is further configured to: detect a user touch operation on a map element in the user-interactive map corresponding to an affiliated store among the one or more affiliated stores, wherein the promotion data indicates at least one promoted merchandise associated with the affiliated store (see para. 0030-0031, 0035).

Regarding claim 7, Greenberger teaches wherein the controller is further configured to display the promotion information in a display element overlaid on the user-interactive map (see FIG. 2C, para. 0021).

Regarding claim 8, Bonet teaches wherein the controller is configured to obtain a balance of the prepaid card from the card information read by the card reader, and the at least one promoted merchandise is priced less than the balance, among merchandise registered for sale in the affiliated store (see para. 0030, 0040).

Regarding claim 9, Bonet teaches wherein the controller is configured to obtain a balance of the prepaid card from the card information read by the card reader, and the at least one promoted merchandise is priced less than the balance by a predetermined amount or less, among merchandise registered for sale in the affiliated store (see para. 0030, 0040).

Regarding claim 10, Bonet teaches wherein the card reader is configured to electro-magnetically read the card information from the prepaid card (see para. 0040).

Regarding claim 12, Bonet teaches a communication interface, wherein the controller is further configured to control the communication interface to transmit the first and second card information to a server and then receive the map image data from the server (see Bonet, para. 0040, 0016).

Regarding claim 13, Bonet teaches wherein the communication interface is configured to receive balance data indicating a sum of a balance of the first prepaid card and a balance of the second prepaid card, and the controller is further configured to control the touch panel display to display balance information corresponding to the balance data (see para. 0030, 0040).

Regarding claim 14, Bonet teaches wherein the controller is configured to obtain a balance of the first prepaid card is obtainable from the first card information, and a balance of the second prepaid card is obtainable from the second card information, and said at least a part of the one or more affiliated stores includes a store having at least one kind of merchandise priced less than a sum of the balance of the first prepaid card and the balance of second prepaid card (see para. 0030, 00340).

Regarding claim 15, Bonet teaches wherein the controller is further configured to: obtain promotion data indicating one or more kinds of promoted merchandise associated with at least one of the one or more affiliated stores; and control the touch panel display to display promotion information corresponding to the promotion data (see para. 0032-0033).

Regarding claim 16, Greenberger teaches wherein the controller is further configured to: detect a user touch operation on a map element in the user-interactive map corresponding to an affiliated store among the one or more affiliated stores, wherein the promotion data indicates at least one promoted merchandise associated with the affiliated store (see para. 0030-0031, 0035).

Regarding claim 17, Greenberger teaches wherein the controller is further configured to display the promotion information in a display element overlaid on the user-interactive map (see FIG. 2C, para. 0021).

Regarding claim 18, Bonet teaches the controller is configured to obtain wherein a balance of the first prepaid card  from the first card information, and a balance of the second prepaid card from the second card information, and the at least one promoted merchandise is priced less than a sum of the balance of the first prepaid card and the balance of the second prepaid card, among merchandise registered for sale in the affiliated stores (see para. 0030, 0040).

Regarding claim 19, Bonet teaches the controller is configured to obtain wherein a balance of the first prepaid card from the first card information, and a balance of the second prepaid card from the second card information, and the at least one promoted merchandise is priced less than a sum of the balance of the first prepaid card and the balance of the second prepaid card by a predetermined amount or less, among merchandise registered for sale in the stores (see para. 0030, 0040).

Regarding claim 20, Bonet teaches wherein the card reader is configured to electro-magnetically read card information from a prepaid card (see para. 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692